DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
On page 5 regarding 112 rejections Applicant argues the amendment to claim 22 regarding the tactile information is made to clarify that the sensor is measuring pressure which is one of the possible recited tactile information.
The Examiner respectfully notes that this amendment doesn’t actually make sense where it was inserted. When pieced together with the remainder of the claim, this results in the claim being further unclear. Please see below.

The Examiner respectfully disagrees. While the waveform of Seale is, of course, always moving with time so that the current pressure is displayed, the waveform also, of course, moves to indicate the changes in pressure (which would be an up/down movement indicating increasing and decreasing pressure). This is an exceptionally elementary concept which is used throughout graphical displays. 
On pages 9-10 Applicant argues amendments overcome the rejection of record to claim 26, although it is unclear why, since the Examiner provided Kaiser to teach circular arrays of sensors.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is unclear for claiming “at least one of the plurality of sensors is configured to measure at least pressure among the tactile information” because this phrase doesn’t actually make sense. The claim previously indicated that the “tactile information” is “of the object manipulated”, and it wouldn’t be clear how the object being manipulated has “pressure”, unless it is pressure of the object against something else. The Examiner understands the intent was to amend the claim to indicate that “pressure” was part of the tactile information. The claim should be amended from the “sensors is configured to measure at least pressure among the tactile information” to something similar to “wherein the tactile information includes pressure of the object against the sensor”. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg et al. (US 20100131101 A1) hereinafter known as Engeberg in view of Lundborg (US 20090048539 A1), further in view of Kikuo (US 5010774 A), and further in view of Seale (US 4646754 A).
Regarding claim 22 Engeberg discloses a method for adapting a prosthetic device of a user to provide non-tactile sensory cues representing tactile properties of an object manipulated by the prosthetic device ([0020] force feedback (e.g. pressure an object applies against the hand)), the method comprising: 
connecting a plurality of sensors ([0024] position sensor, strain gauges) to the prosthetic device, the plurality of sensors configured to detect tactile information of the object manipulated by the prosthetic device ([0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information; 
applying the sensor output to processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
applying the non-tactile output of the processing circuitry to a non-tactile feedback generator, the non-tactile feedback generator configured to generate a non-tactile visual feedback for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]),; and 
at least one of the plurality of sensors is configured to measure at least pressure among the tactile information ([0024], abstract); 
but is silent with regards to the sensors being detachably connected to the prosthetic device, 
the feedback generator being at a separate anatomical location than the plurality of sensors, and 
the electronic display displaying a pattern that changes color along a color gradient and which moves around across the electronics display to occupy a different portion of the electronic display in response to the detected pressure so that the pattern moves in a first direction on the display in response to an increase in pressure and a second direction opposite the first in response to a decrease in pressure.
However, regarding claim 22, Lundborg teaches that it is known to include sensory feedback sensors for disabled users that are detachably connected to a prosthetic device ([0048], [0043]),
and further wherein a feedback generator is located at a separate anatomical location than the plurality of sensors (Figure 1; [0019] shows the 
wherein the sensors measure pressure ([0034]).  Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors located within a glove which is detachably connected to a prosthetic, and to have the display be located at a different anatomical location from the sensors, such as are taught by Lundborg. For the former, this is obvious so as to keep the less complicated sensors separate from the more complicated prosthetic limb as a whole, which might require servicing more often. Further, such a configuration could allow for cleaning of the sensors without risk to the circuitry of the prosthetic arm. As for the later, this is obvious because the location of the feedback generator should be optimized for every person using the prosthetic device: the ability to move the location of the feedback generator allows for customization of the prosthesis, and thus would enable a user to have optimum comfort and convenience when using the limb.
Further, regarding claim 22 Kikuo teaches that color gradient can signify force intensity as an alternative to gradient brightness.  Engeberg and Kikuo are involved in the same field of endeavor, namely force sensing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Combination by having the display gradient as opposed to bicolor intensity, such as is taught by Kikuo as a well-understood alternative in the art: MPEP 2143 indicates that simple substitution of one known element for another which yields predictable results can support a conclusion of obviousness.
Further, regarding claim 22 Seale teaches a method of monitoring information of a user with sensors, wherein that information is monitored in real-time, and that information is displayed on a screen in a pattern which moves across a screen to occupy a different portion of the display in response to a change in the information detected (Column 7 lines 55-60) so that the pattern moves in a first direction on the display in response to an increase in pressure (i.e. up) and moves in a second direction opposite the first, in response to a decrease in the pressure (i.e. down) (Col 7 lines 55-60; Figure 1. Pressure traces which extend across the screen in real time represent an increase in pressure by moving in the upwards direction and represent a decrease in pressure by moving in the downwards direction). Engeberg and Seale are involved in the same field of endeavor, namely the communication of information from sensors to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of the Engeberg Lundborg Kikuo Combination by having the sensor information move across a screen such as is taught by Seale in order to allow the user of the system see the pressure data from the Combination change in real-time and see peak and minimum pressure data. Such information can be used in a variety of ways, such as training the user . 

Claims 26, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg as is applied above, further in view of Lundborg (US 20020082710 A1), hereinafter known as Lundborg ‘710, Lundborg as is applied above, further in view of Roe et al (US 20020156654 A1) hereinafter known as Roe, and further in view of Kaiser et al. (US 20120190989 A1) hereinafter known as Kaiser.
Regarding claim 26 Engeberg discloses a system for providing non-tactile sensory cues representing tactile properties of an object manipulated by a prosthetic device of a user ([0020] force feedback (e.g. pressure an object applies against the hand)), comprising:
a plurality of finger cots configured to be detachably connected to a plurality of fingers of the prosthetic device (Merriam-Webster defines a “cot” as a “cover, sheath”. A glove, such as is discussed in [0023] is understood to be a cot and is understood to include a plurality of fingers, which can come off of a hand with fingers) and a sensor attached thereto being configured to detect tactile information of the object contacted by the prosthetic device ([0024] normal and shear forces the object applies against the hand; a sensor is understood to be capable of detecting information in a direction, which can be called transverse or longitudinal) and create a sensor output representing the detected tactile information; 
processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
a non-tactile feedback generator configured to generate non-tactile visual feedback in response to the non-tactile output of the processing circuitry for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]), 
wherein the cot is configured to cover an entirety of a fingertip of the prosthetic device ([0023] a glove is understood to cover a fingertip),
and the sensors being configured to measure the at least one property in different directions (the Examiner respectfully notes that a sensor which is present on the prosthetic hand does not simply stop working if the user moves the hand. In this way, the ability of the sensors to measure a property while the sensors are facing in different directions is considered inherent, based on the disclosure of Engeberg who indicates their hand moves); 
but is silent with regards to the plurality of finger cots being individual, which are detachably connected to a plurality of fingers of the prosthetic device separately from one another and the feedback generator,
there being both a tip and pad sensor,
wherein at least one of the tip or pad sensor is configured to measure texture, hardness, softness, or phase of the object,
claim 26 Lundborg ‘710 teaches a feedback generator system wherein sensors are capable of measuring texture of an object ([0021]). 
Engeberg and Lundborg ‘710 are involved in the same field of endeavor, namely systems for providing feedback regarding grasping with an artificial limb. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors measure and provide user feedback regarding any number of object properties, including those taught by Lundborg ‘710 in order to provide the user with a better understanding of the object being grasped and thereby better mimic the functions of a normal hand.
Further, regarding claim 26 Lundborg teaches that it is known to include sensory feedback sensors for disabled users in both a tip and a pad of a finger (Figure 1 item 2 shows a sensor located at the fingertip of the prosthetic, as well as what could be termed a finger “pad”.) that are separately removable as compared to the feedback generator ([0050] a circular strip is used to individually attach sensors, with a wireless connection to display 5; Further, Figure 1 item 5 shows the display being located remotely from the sensors (at a different anatomical location), is discussed as being applied on a casing, distinct both from (and accordingly being separably removable from) the circular strap with the sensors and from the prosthesis itself ([0052])).
Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb 
Further, regarding claim 26 Roe teaches a system for measuring information from a user which includes a sensor embedded in a finger cot ([0025]) which is separately removable from a hand from other finger cots (understood to be inherent).  Engeberg and Roe are involved in the same field of endeavor, namely methods of providing data information to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Combination so that the sensors incorporated into gloves (as is taught by Engeberg) are instead incorporated into finger cots such as is taught by Roe, since this is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). The Examiner notes that the resulting Engeberg Lundborg ‘710 
Further, regarding claim 26 Kaiser teaches that sensors come in the form of sensor arrays (Abstract), those arrays being capable of being circular in shape with a plurality of sensor elements arranged in a circular configuration (Figure 6). Engeberg and Kaiser are involved in the same field of endeavor, namely the monitoring of data with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Roe Combination for the sensors of the Combination to be circular sensor arrays such as is taught by Kaiser since this is a simple substitution of a known element for another to obtain predictable results (MPEP 2143 (I)(B)). 
Regarding claim 28 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses color to signify the tactile information ([0030]).
Regarding claim 29 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 28 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses at least one change in color to signify the tactile information ([0030]).
Regarding claim 30 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
to store the tactile information ([0056]).
Regarding claim 32 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the sensors being of different types ([0024] the sensors include both strain gauges as well as position sensors).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/08/21